Citation Nr: 0428709	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  04-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On his February 2004 substantive appeal, the veteran 
requested a hearing in Washington, D.C., before a Member of 
the Board.  Accordingly, in September 2004, the veteran was 
notified that his requested hearing was scheduled for 
November 2004.  However, upon receipt of this notification, 
the veteran requested that this hearing be changed to a 
teleconference so that he does not have to travel to 
Washington, D.C.  The Board construes this communication as a 
request for a hearing by video conference.  Accordingly, this 
claim is remanded in order to afford the veteran a video 
conference hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904 (a)(3).


Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
video conference hearing before a Member 
of the Board in accordance with 
applicable procedures.  As appropriate, 
the veteran should be informed of the 
time and place to report.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




